Exhibit 10.5

REVOLVING CREDIT NOTE

February 1, 2010

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to HSBC BUSINESS CREDIT (USA) INC., a
national banking association, or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrowers under that certain Amended and Restated Credit Agreement, dated as of
February 1, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan from the date of such Loan made by the Lender
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of any applicable guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

MODUSLINK GLOBAL SOLUTIONS, INC. By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUS MEDIA, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUSLINK CORPORATION By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer MODUSLINK PTS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary SOL HOLDINGS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary MODUS MEDIA INTERNATIONAL (IRELAND)
LIMITED By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary



--------------------------------------------------------------------------------

MODUSLINK OPEN CHANNEL SOLUTIONS, INC. By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   Secretary TECH FOR LESS LLC By:  

/s/ Brian J. O’Donnell

Name:   Brian J. O’Donnell Title:   Treasurer